As filed with the U.S. Securities and Exchange Commission on September 19, 2014 Registration No. 333-186851 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Post-Effective Amendment No. 1 to Form F-3 Registration Statement Under the Securities Act of 1933 GOLD RESERVE INC. (Exact Name of Registrant as Specified in Its Charter) Alberta, Canada (State or Other Jurisdiction of Incorporation or Organization) N/A (IRS Employer Identification No.) 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Address and Telephone Number of Registrant’s Principal Executive Offices) Rockne J. Timm 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Name, Address and Telephone Number of Agent For Service) With copies to: Albert G. McGrath, Jr.
